Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149352                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149352
                                                                   COA: 314326
                                                                   Antrim CC: 12-004511-FH
  JOSEPH VINCENT RANDAZZO,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 1, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, VACATE the sentences of the Antrim Circuit Court, and REMAND this case to
  the trial court for resentencing. On remand, the trial court shall impose concurrent
  sentences or articulate on the record the reason for imposing consecutive sentences. In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2014
           d1118
                                                                              Clerk